DETAILED ACTION
This action is responsive to the communications filed on 4/19/2021.
Currently, claims 1-20 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 8-9, 11-13, 15, 18, and 20 are concurrently rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Yoo et al. (US 2017/0111071: hereinafter “Yoo”).

With regards to claims 1 and 15, Yoo teaches a data driving device and a method of driving a/the data driving device (see figs. 3-24: where figures 14 and/or 17 and/or 20 and/or 22 show examples of a data driving device, where RXU 221/321 includes the receiver 120/120a/121 of the earlier figures as evident by at least [0144].  Where the method steps are implemented as functions of the cited hardware), comprising: 
	a clock recovery circuit (figs. 3-24: at least CDR 125 is mapped to the claimed clock recovery circuit, where CDR 125 recovers data and an embedded clock signal (within the data signal)) to perform a clock training using a communication signal having one frequency within a predetermined range received during a plurality of time sections (figs. 3-24: various non-exclusive embodiments of Yoo concurrently disclose training the CDR 125 (including ‘clock training’ of said CDR) using the received communication/data signal (with embedded clock signal) received during/over a plurality of time sections.  For example, AC training as well as partial and full training/initialization.  See at least [0074-0083] for one disclosed example.  Also see [0076] [Wingdings font/0xE0] “For example, the receiving controller 122 may optimize the RXAFE 123, the DFE 124, and the CDR circuit 125 during full initialization, and may optimize the DFE 124 and the CDR circuit 125 during partial initialization” with regards to the plurality of training sections occurring at different time sections as shown by figure 4.  Note this is merely one example of a plethora of examples of Yoo that meet the instant claim limitations.  Furthermore, the received communication signal having a/one frequency within a predetermined range is addressed by at least [0092], [0122-0123], and [0196]); and 
	a control circuit (figs. 3-24: the claimed ‘control circuit’ is mapped to the lock detector 16 (of figure 7) and/or the RX Controller 122 (shown in various figures, e.g. figure 3) and/or control unit 223/323/424 (shown in various figures, e.g. figure 14, 17, 20, or 22)) to change a set value of a circuit influenced by a frequency of the communication signal among circuits of the clock recovery circuit in each time section (figs. 3-24: various non-exclusive embodiments of Yoo concurrently disclose training the CDR 125 (including ‘clock training’ of said CDR) using the received communication/data signal (with embedded clock signal) received during/over a plurality of time sections.  For example, AC training as well as partial and full training/initialization.  See at least [0074-0083] for one disclosed example.  Also see [0076] [Wingdings font/0xE0] “For example, the receiving controller 122 may optimize the RXAFE 123, the DFE 124, and the CDR circuit 125 during full initialization, and may optimize the DFE 124 and the CDR circuit 125 during partial initialization” with regards to the plurality of training sections occurring at different time sections as shown by figure 4.  Furthermore, the at least figure 7 shows the internal circuitry and steps/functions of the CDR which includes a ‘Phase-Frequency Locked Loop’ (including Phase-Frequency Detector (PFD) 12, CP/LP 13, VCO 14, and feedback DIV 15) using the received/input CED (Clock Embedded Data) signal in order to output a clock signal CLK.  The concept of frequency of the input signal as well as the output clock is readily apparent.  Finally, the optimization of during the full initialization and partial initialization of the CDR (with proper context) is/are mapped to the limitations ‘change a set value of a circuit influenced by a frequency of the communication signal among circuits of the clock recovery circuit in each time section’).  The remaining limitations were previously addressed or are readily apparent), to check a result of a clock training in the clock recovery circuit according to the change of the set value in each time section (figs. 3-24: again the clock training in the clock recovery circuit (within the CDR) is checked by the at least the lock detector 16 (of figure 7) and/or the RX Controller 122 (shown in various figures, e.g. figure 3) and/or control unit 223/323/424 (shown in various figures, e.g. figure 14, 17, 20, or 22) during each of the training periods (i.e. full and partial initializations as previously addressed).  For context, see at least [0071] [Wingdings font/0xE0] ‘unlocked state of CDR 125’ and ‘internal setting values for optimization of the CDR circuit 125’ (during an unlock state)), and to determine an optimum value for the set value (figs. 3-24: the determination of the initialization values/parameters/internal_settings of the CDR resulting in a ‘locked state’ (indicated by at least the lock detector 16) are mapped the ‘determination of an optimum value for the set values’.   The remaining limitations were previously addressed or are readily apparent).

With regards to claim 2, Yoo teaches the limitations of claim 1.
	Yoo further teaches where in the circuit comprises an oscillator which is either a current controlled oscillator or a voltage control oscillator (VCO) (figs. 3-24: VCO 14 of the CDR of Yoo was previously addressed (e.g. see figure 7)).

With regards to claim 8, Yoo teaches the limitations of claim 1.
	Yoo further teaches wherein the control circuit (previously addressed [Wingdings font/0xE0] . 3-24: the claimed ‘control circuit’ is mapped to the lock detector 16 (of figure 7) and/or the RX Controller 122 (shown in various figures, e.g. figure 3) and/or control unit 223/323/424 (shown in various figures, e.g. figure 14, 17, 20, 22)) receives a lock signal for the clock training from the clock recovery circuit during each of the plurality of time sections and checks a result of the clock training in each time section using the lock signal (figs. 3-24: see figs. 14, 17, 20, and 22 [Wingdings font/0xE0] where the RXU (which includes the receiver and CDR of the earlier figures as previously addressed) outputs a locked/unlocked status signal to the State-Transmitting Unit (SDU) which is further output to control unit 223/323/424 (which determines whether or not to update the initializing/optimizing values/parameters/internal_settings of the CDR within the RXU during each of the previously addressed training time periods/sections), see at least [0188] for context of the unlocked/locked state.  The remaining limitations were previously addressed or are readily apparent).

With regards to claim 9, Yoo teaches the limitations of claim 8.
	Yoo further teaches wherein, if a lock signal received in one of the plurality of time sections (previously addressed and/or readily apparent) has a first level (figs. 3-24, e.g. see [0093] unlock state corresponds to a ‘logic low’ signal output by the lock detector for ‘lock detection signal LD’.  Where the CDR and Phase/Frequency Locked Loop (PFLL) within the CDR start in the unlock state (hence the previous addressed initialization/optimization/training of the CDR)) and lock signals received in the other time sections have a second level (figs. 3-24: e.g. see [0093] locked state corresponds to a ‘logic high’ signal output by the lock detector for ‘lock detection signal LD’.  The Examiner notes that the invention and CDR of Yoo performs ‘initializing/optimizing values/parameters/internal_settings’ when in an unlock state and then transitions to a locked state as the Phase/Frequency Locked Loop of the CDR converges and locks on the correct frequency and phase values.  The other limitations were previously addressed or are readily apparent), the control circuit (previously addressed) determines a set value corresponding to the one time section as an optimum value (figs. 3-24: as previously addressed the ‘initializing/optimizing values/parameters/internal settings’ corresponding to the locked state (in context of the plurality of training time periods/sections) is/are mapped to the optimum value.  The remaining limitation were previously addressed or are readily apparent).

With regards to claim 11, Yoo teaches the limitations of claim 1.
	Yoo further teaches the data driving device of claim 1 (previously addressed), further comprising a receiving circuit to receive a clock recovered through the clock training from the clock recovery circuit (figs. 3-24: Note that the clock embedded data (CED) was previously addressed.  Furthermore, see at least figure 7 which shows the internal circuitry of the CDR, where at least the data determiner (DDEC) 17 is mapped to this limitation, since the DDEC 17 recovers and output the recovered data using CED signal and the recovered clock “CLK” (output by VCO 14).  The other limitations were previously addressed or are readily apparent) and to recover data from the communication signal according to a recovered clock to output the data (figs. 3-24: Note that the clock embedded data (CED) was previously addressed.  Furthermore, see at least figure 7 which shows the internal circuitry of the CDR, where at least the data determiner (DDEC) 17 is mapped to this limitation, since the DDEC 17 recovers and output the recovered data using CED signal and the recovered clock “CLK” (output by VCO 14).  The other limitations were previously addressed or are readily apparent).

With regards to claims 12 and 18, Yoo teaches the limitations of claims 11 and 15.
	Yoo further teaches wherein the control circuit (previously addressed) receives data outputted from the receiving circuit during the plurality of time sections and checks a result of the clock training in each time section using the data (figs. 3-24: see figs. 14, 17, 20, and 22 [Wingdings font/0xE0] where the RXU (which includes the receiver and CDR of the earlier figures as previously addressed) outputs a locked/unlocked status signal to the State-Transmitting Unit (SDU) which is further output to control unit 223/323/424 (which determines whether or not to update the initializing/optimizing values/parameters/internal_settings of the CDR within the RXU during each of the previously addressed training time periods/sections), see at least [0188] for context of the unlocked/locked state.  Note during the plurality of training time sections (as previous addressed), the output recovered data corresponds to the AC training patterns (also previously addressed).  Additionally, the ‘output recovered data’ are stored in the register 222/322/422 which are connected to the ‘control unit’ (previously addressed).  The remaining limitations were previously addressed or are readily apparent).

With regards to claims 13 and 20, Yoo teaches the limitations of claims 12 and 15.
	Yoo further teaches if data outputted in one of the plurality of time sections has a regular variation (figs. 3-24: the data output having ‘regular variation’ in one of the plurality of training time sections/periods is mapped to the ‘locked state’ of the CDR (and other circuitry as previously addressed).  The remaining limitations have been previously addressed or are readily apparent), whereas data outputted in the other time sections has an irregular variation (figs. 3-24: the data output having ‘irregular variation’ in the other sections of the plurality of training time sections/periods is mapped to the ‘unlocked state’ of the CDR (and other circuitry as previously addressed).  The remaining limitations have been previously addressed or are readily apparent), the control circuit determines a set value corresponding to the one time section as an optimum value (previously addressed and/or readily apparent).

Allowable Subject Matter
Claims 3-7, 10, and 14, 16-17, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and all intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and are cited in the attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M. Perez, telephone number (571)270-3231. The examiner can normally be reached Monday through Friday: 10am to 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David C. Payne can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M PEREZ/Primary Examiner, Art Unit 2637                                                                                                                                                                                                        11/3/2022